Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo et al (CN 108961185 A) in view of Lime (CN 108323204A)

Wenbo teaches Claim 1 claim a method of detecting dust on a screen, discloses a method and apparatus for removing dust interference in Demura detection, and specifically discloses the following technical features (see paragraphs [0058]-[0065l of the specification): This embodiment of the present application provides a method for removing dust interference in Demura detection, comprising: Step 101, acquiring an image comprising a high gray scale image (corresponding to a first image) and a dust image of an OLED screen. In the embodiment of the present application, it is necessary to separately generate a dust screen, i.e., a high gray scale image, before the dust region extraction is performed. A high-gray-scale image is a picture acquired by displaying a full black picture on an OLED screen after a side light or a ring light is applied thereto, the high-gray-scale image clearly reflecting the position of dust on the OLED screen (equivalent to acquiring a first image of a screen to be detected displaying a first predetermined pattern). After the high gray scale image is acquired, a normal image is displayed 
As can be seen from the above comparison, the distinguishing technical feature between this claim and the contrast Wenbo is that the dust detection area in the first image is determined using a mask image acquired in advance. Thus, on the basis of the distinguishing features described above, it was determined how the technical problem actually solved by claim 1 is how to improve the detection accuracy.
For distinguishing technical features, Comparative Lime (CN 108323204A) discloses a method and an intelligent: terminal for detecting a defective point of a human face, and specifically discloses the following technical features (see paragraphs [00621 to [0085] of the specification): 110, a human face image is acquired. 120. Perform image processing on that human face image to obtain a first binary image, wherein the image process comprises binarization processing. 130. Filtering background noise in the first binary image to obtain a second binary image. Embodiments of the filtering the background noise in the first binarized image to obtain a second binary image may also be: first generating a mask 
region in the face image, when this mask image is combined with the first binary image, it is possible to eliminate the influence of background noise on face defect point detection (equivalent to determining a face detection region in said first image using a previously acquired mask image). 140. Perform dilation processing on that second binary image to obtain a third binary image. 150. Filtering out black pixel areas satisfying a threshold condition in the third binary image, thereby obtaining human face defect points in the human face image. The above-mentioned technical features play the same role in Comparative Lime as they play in the present invention to solve the technical problems thereof, and are used to improve the detection accuracy, that is, Comparative Lime gives an insight into the use of the above-mentioned distinguishing technical features in this Comparative Wenbo to solve the technical problems thereof. Further, on the basis of the above disclosure of Comparative Lime, a person skilled in the art can easily think of applying the method of detecting the target area of Comparative Lime to the detection of the dust area of Comparative Wenbo, i.e., determining the dust detection area using the mask image to improve the detection accuracy, which is a conventional technical means in the art.
Thus, on the basis of Comparative Wenbo, in combination with Comparative Lime and customary technical means in the art, it will be obvious to a person skilled in the art that the solution claimed in claim 1 is derived from the fact that the solution claimed in claim 1 does not have outstanding substantive characteristics and significant advancements.

Claim 2 With reference to claim 1, reference 1 discloses the following technical features (see paragraph [0059] of the specification): Step 101, an image is acquired, said image comprising a high gray scale image and a dust image of an OLED screen, in the embodiment of the present application, it is necessary to separately generate a dust screen, i.e., a high gray scale image, before the dust region extraction is ..

Claims 3-8, 10-13  are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo et al (CN 108961185 A) in view of Lime (CN 108323204A) further in view of Fengpu (CN 103578105 A); see IDS

Claim 4 With reference to claim 3, reference 2 discloses the following technical features (see paragraphs [0066]-[Q07G] of the specification): 120. An image processing of the face image to obtain a first binary image, wherein the image processing comprises a binarization process. Illustrations: Assuming that the user uploads the face image shown in FIG, 2 to the intelligent terminal, and issuing an instruction of "face defect point detection" to the intelligent terminal, 2, aft that intelligent terminal acquires the facial image shown in FIG. 2 accord to the instruction, gaussian flit processing can be perform on that facial, image to smooth fine particles such as blackheads, pores, etc. In the human face, obtaining a filtered face image as shown in FIG. 3 (a), then, the adaptive Threshold function of OpenCV is used to binarize the filtered human face image as illustrated in FIG. 3 (a). The adaptive Threshold function of OpenCV is used to binarize the filtered human face image. The adaptive Threshold function of OpenCV is applied to the adaptive Threshold function of OpenCV. Wherein, in performing adaptive threshold binarization, the "blocksize" can be set to 15 and the parameter "C" can be set to 7 according to the characteristics of the pox, stain, nevus, etc., thereby obtaining a first binarized image as shown in FIG. 3 (h) (equivalent to segmenting the image using a preset segmentation algorithm to obtain a maximum segmentation region in the image); and its role in Comparative Lime is the same as its role in solving its teehnieal problems in the present invention, both for segmenting an image.
The remaining additional technical features of which are not disclosed in Comparative Wenbo, constitute further distinguishing technical features between Claim 4 and Comparative Wenbo: performing an etching operation on the largest segmented region in the second image; and performing a dilation operation on the maximum, segmented region of the eroded second image to obtain a segmented second image. 
Thus, on the basis of Comparative Wenbo, in combination with Comparative Documents 2-3 and customary' technical means in the art, it will be obvious to a person skilled in the art that the technical solution as claimed in claim 4 is derived from the fact that, in the case where the claims cited therein are not inventive, claim 4 does not have prominent substantive features and significant improvements.

Claims 5-6 refer to claim 4, in the art, corrosion and dilation are two basic morphological operations in image processing, it can manifest as traversing the image with a pre-set size structure element, for a gray-scale image, when a structure element scans to a pixel point, the erosion operation is to replace the 

Claim 7 refers to claim 3, in the art, in order to improve the efficiency of operation, those
skilled in the art will readily appreciate that prior to segmenting an image, a compression algorithm is used to compress the image, then process the image, and then stretch the processed image after processing is complete to restore the image to its pre-compressed shape, as is conventional in the art. 

Claim 8 With reference to claim 3, reference 2 discloses the following technical features (see
paragraphs [0085]-[0087] of the specification): 150, a block of black pixels satisfying a threshold condition is filtered out in the third binary image, thereby obtaining a human face defect point in the human face image. In the present embodiment, 1/20 of the distance of the keypoint 1 and the keypoint 17 shown in FIG. 3 (a) in the X-axis direction may be taken as the reference width threshold u; according to the reference width threshold u, and in combination with the texture characteristics of the human face defect points, it is determined that the threshold conditions are: the length w in the horizontal direction satisfies: u/15 < wr < u/2, and the width h in the vertical direction satisfies: u/15 < h < u/2; when a third binary" image is acquired, at first, all black pixel blocks are detected by edge detection method (equivalent to acquiring edge binary image of the face detection region by preset edge detection method), then, among these black pixel blocks, black pixel blocks satisfying both u/15 < w < u/2 and u/15 < h < u/2, which satisfy the threshold condition, i.e., the face defect point in the face image (corresponding to the position where the defect was detected), are filtered out; and the above-mentioned technical features play the same role in Comparative Lime as they play in the present invention in order to solve the technical problems thereof, both for determining the position of an object from a specific area. In addition, in the art, an outline of an image is generally extracted after edge detection of the image, and a target position is determined based 

Claims 9-13 are product claims corresponding to method claims 1-2, 3, 4-6, 7, 8, respectively,

Claim 14 claims an electronic device, Comparative Wenbo discloses an apparatus for removing dust interference in Demura detection, and specifically discloses the following technical features (see paragraphs [0078]-[0079], [Q098]-[0G99j of the specification): an image acquisition module for acquiring an image comprising a high gray scale image and a dust image of an OLED screen; the present application may he used in numerous general-purpose or special-purpose computing system environments or configurations. For example, personal computers, server computers, handheld or portable devices, tablet-type devices, multiprocessor systems, microprocessor-based systems, set-top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like. The present application may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, and so forth that perform particular tasks or implement particular abstract data types. When executed on a computer, it necessarily includes a camera, a processor, and a memory, the camera capturing images, the memory storing instructions, the processor executing the instructions. 

Claim 15 claims a readable storage medium, Comparative Wenbo discloses an apparatus for removing dust disturbances in Demura detection, and specifically discloses the following technical features (see paragraphs [G098MQ099] of the specification): The present application can be used in numerous general-purpose or special-purpose computing system environments or configurations. For example, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN K KHOLDEBARIN whose telephone number is (571)272-2859.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN K KHOLDEBARIN/Primary Examiner, Art Unit 2669